DETAILED ACTION
This is a final office action in response to the request for reconsideration filed 09/16/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 11-12, 22 were previously amended. Claims 1-22 are currently pending in the application and have been examined.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
The following steps explain the eligibility analysis guidelines: 
In Alice Corp. Pty. Ltd. V. CLS Bank Int’l, the Supreme Court reiterated the framework set forth previously in Mayo Collaborative Servs. V. Prometheus Labs., Inc., for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts. The USPTO has further clarified this framework by providing a two-step eligibility analysis. Step 1 in the analysis is to determine whether the claims at issue are directed to a process, machine, manufacture, or composition of matter. If the claims are directed to a patent eligible concept under Step 1, the analysis proceeds to Step 2 (See MPEP § 2106).
Step 2 includes 2 parts. The first part of Step 2 (Step 2A) is to determine if the claims are directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea). If a claim is directed to a judicial exception, the analysis proceeds to the second part of Step 2 (Step 2B), but if a claim is not directed to a judicial exception, it is directed towards patent eligible subject matter (See MPEP § 2106).
Step 2A is a two-prong inquiry. In prong One, a claim is evaluated to determine whether it recites a judicial exception including an abstract idea, law of nature, or natural phenomenon. If a claim is determined not to recite a judicial exception, then the claim is eligible at Prong One and the analysis is concluded. If a claim is determined to recite a judicial exception, the claim requires further analysis in Prong Two (See MPEP § 2106).
 Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas enumerated by the USPTO. See MPEP § 2106.04(a). The enumerated groupings of abstract ideas are defined as: 
1)   Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; 
2)   Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
3)   Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
If the identified limitation(s) do not fall within any of the groupings of abstract ideas, the claim should be found eligible except in rare circumstances. See MPEP § 2106.04(a).
In Prong Two, a claim is evaluated as a whole to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not "directed to" a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d).
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: 
- An improvement in the functioning of a computer, or an improvement to other technology or technical field; 
 - Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
- Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
- Effecting a transformation or reduction of a particular article to a different state or thing; and 
- Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Accordingly, in Step 2A Prong Two, examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application. Additional elements that represent well-understood, routine, conventional activity may integrate a recited judicial exception into a practical application. The additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. MPEP § 2106.04(d).
In Step 2B, if a claim is determined to be directed to a judicial exception, it is analyzed under the second part of Step 2 to determine if the claim, as a whole, amounts to significantly more than the judicial exception. In order to determine if the claim amounts to significantly more, Examiners should consider whether an additional element or combination of elements adds a specific limitation or combination of limitations that are not well understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present. In this step, the Examiner should re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant. MPEP § 2106.05.
Applicant submits on pages 4-5 of the remarks that that the claims are not directed to a mental process, Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and under step 2A of the analysis of claims per the Alice framework, if a claim limitation covers observations or evaluations, then it falls within the “mental process” grouping of abstract ideas. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Per the October 2019 Updated Guidance examples of claims that recite mental processes include: a claim directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Claims can recite a mental process even if they are claimed as being performed on a computer. As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016). See MPEP 2106.04(a)(2).
Applicant submits on page 9 of the remarks that any purported judicial exception recited in the claims is integrated into a practical application by reciting elements reflecting an improvement in the functioning of a computer device. Examiner respectfully disagrees, the additional elements recited in the claims are cited in a very general sense performing a computer generic function of sending/receiving data and do not impose any meaningful limit on practicing the abstract idea.  Examiner notes that per the Revised October 2019 guidance: in order to determine if an invention improves the functioning of a computer or other technology and integrate the judicial exception into a practical application, while the courts have not provided an explicit test for this consideration, MPEP 2106.04(a) and 2106.05(a) provide guidance, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement; second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. When looking at the specification and based on the citations provided by the Applicant on pages 5-6 of the remarks, there is no explicit disclosure that the claimed invention would be recognized as improving a computer technology. The specification supports that the provided improvement is directed to how information is evaluated and sent/received. Therefore, the improvement is not to the technology but to the abstract idea.  The steps of accessing, identifying, determining, generating and communicating, as explained by Applicant on page 5 of the remarks are directed to accessing data and sending/receiving information. 
Claim Rejections 35 U.S.C. § 103:
Applicant submits on pages 5-7 of the remarks that the combination of references Irimie and Higbee does not determine contextual information from one or more message characteristics using a machine learning model configured to output contextual information responsive to input comprising one or more message characteristics, Examiner notes that Miller is being relied upon for disclosing these limitations, while Higbee is being relied upon for generating the simulated phishing communication and the secondary reference does not need to teach the limitations already disclosed by the primary reference.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-22, the independent claims (claims 1, 12) are directed, in part, to a method and a system for generating a simulated phishing communication. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-12 are directed to a method comprising a series of steps which falls under the statutory category of a process and claims 12-22 are directed to a system which falls under the category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to generating a simulated phishing communication; accessing… a message store of one or more users; identifying… from content of messages in the message store one or more message characteristics of one or more messages of a user of the one or more users; determining…contextual information from the one or more message characteristics to generate a simulated phishing communication relevant to a user; generating…the simulated phishing communication based at least on the contextual information; and communicating… the simulated phishing communication to the user. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “one or more processors”; “a message store”; “a machine learning model”; “a system”; “memory”. These additional elements in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1A-1C and related text and [0051-0052] to understand that the invention may be implemented in a generic environment that “Central processing unit 121 is any logic circuity that responds to and processes instructions fetched from main memory unit 122. In many embodiments, central processing unit 121 is provided by a microprocessor unit, e.g.: those manufactured by Intel Corporation of Mountain View, California; those manufactured by Motorola Corporation of Schaumburg, Illinois; the ARM processor and TEGRA system on a chip (SoC) manufactured by Nvidia of Santa Clara, California; the POWER7 processor, those manufactured by International Business Machines of White Plains, New York; or those manufactured by Advanced Micro Devices of Sunnyvale, California. Computing device 100 may be based on any of these processors, or any other processor capable of operating as described herein. Central processing unit 121 may utilize instruction level parallelism, thread level parallelism, different levels of cache, and multi-core processors. A multi- core processor may include two or more processing units on a single computing component. Examples of multi-core processors include the AMD PHENOM IIX2, INTEL CORE i5 and INTEL CORE i7. Main memory unit 122 may include one or more memory chips capable of storing data and allowing any storage location to be directly accessed by microprocessor 121. Main memory unit 122 may be volatile and faster than storage 128 memory. Main memory units 122 may be Dynamic Random-Access Memory (DRAM) or any variants, including static Random-Access Memory (SRAM), Burst SRAM or SynchBurst SRAM (BSRAM), Fast Page Mode DRAM (FPM DRAM), Enhanced DRAM (EDRAM), Extended Data Output RAM (EDO RAM), Extended Data Output DRAM (EDO DRAM), Burst Extended Data Output DRAM (BEDO DRAM), Single Data Rate Synchronous DRAM (SDR SDRAM), Double Data Rate SDRAM (DDR SDRAM), Direct Rambus DRAM (DRDRAM), or Extreme Data Rate DRAM (XDR DRAM). In some embodiments, main memory 122 or storage 128 may be non-volatile; e.g., non-volatile read access memory (NVRAM), flash memory non-volatile static RAM (nvSRAM), Ferroelectric RAM (FeRAM), Magnetoresistive RAM (MRAM), Phase-change memory (PRAM), conductive- bridging RAM (CBRAM), Silicon-Oxide-Nitride-Oxide-Silicon (SONOS), Resistive RAM (RRAM), Racetrack, Nano-RAM (NRAM), or Millipede memory. Main memory 122 may be based on any of the above described memory chips, or any other available memory chips capable of operating as described herein.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Lastly, Next, when the “machine learning” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity.  See, e.g., Balsiger et al., US 2012/0054642, noting in paragraph [0077] that “Machine learning is well known to those skilled in the art.”  See also, Djordjevic et al. US 2013/0018651, noting in paragraph [0019] that “As known in the art, a generative model can be used in machine learning to model observed data directly.” See also, Bauer et al., US 2017/0147941, noting at paragraph [0002] that “Problems of understanding the behavior or decisions made by machine learning models have been recognized in the conventional art and various techniques have been developed to provide solutions.”  Accordingly, the use of machine learning to generate a learning model does not add significantly more to the claim.
Dependent claims 2-3, 13-14 (message store); 4-7, 15-18 (message content and characteristics); 8-10, 19-21 (simulated phishing communication); 11, 22 (applying an artificial intelligence model); further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0251009 (hereinafter; Irimie), in view of US Pub. No. 2019/0005021 (hereinafter; Miller) further in view of US Pub. No. 2021/0021612 (hereinafter; Higbee).
Regarding claims 1 and 12, Irimie discloses:
A method; a system for using a message store for generating a simulated phishing communication, the method; system comprising: one or more processors, coupled to a memory, [e.g. Irimie [0011]; Fig. 1C] and configured to; accessing, by one or more processors, a message store of one or more users; [e.g. Irimie [0010] discloses a campaign management server may, upon receiving this input from the campaign manager, begin a simulated phishing campaign of multiple simulated phishing attacks. The phishing attacks may be performed by sending one or more campaign messages to a campaign target. [0135] discloses the user input processor 222 may be integrated with campaign parameters and scripts database 214; the campaign parameters and scripts database 214 may store one or more messages or message templates (such as a simulated phishing e-mail template) based on which a message may be generated.]
identifying, by the one or more processors from content of messages in the message store, one or more message characteristics of one or more messages of a user of the one or more users; [e.g. Irimie [0136] discloses In an implementation, the campaign manager module 220 includes a message generator 224. The message generator 224 may be integrated with the campaign parameters and scripts database 214 so as to provide the message generator 224 access to parameters associated with messaging choices made for a particular campaign by e.g. the campaign manager 201.]
Although Irimie discloses a system for generating simulated phishing communications identifying message characteristics and contextual information, Irimie does not specifically disclose contextual information relevant to a user using a machine learning model. However, Miller discloses the following limitations:
determining, by the one or more processors, using a machine learning model configured to output contextual information responsive to input comprising one or more message characteristics, contextual information from the one or more message characteristics of one or more messages of the user to generate a simulated phishing communication relevant to a user; [e.g. Miller [0023] discloses Various data models , such as but not limited to machine learning ( ML ) data models , are employed to monitor and analyze , in real - time or near real - time , data associated with the communication session (CS) , including the content , metadata of the CS , and other data associated with the CS . That is , data models are employed to determine a context of the CS , as well as a relevance of various portions of the content based on the determined context and features encoded in the content.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for creating simulated phishing campaign messages of Irimie with the system for receiving communication sessions and analyzing contextual information of Miller in order to generate responses and determine relevant portions of content (Miller abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Irimie discloses a system for generating simulated phishing communications identifying message characteristics and contextual information, Irimie does not specifically disclose generating the simulated phishing communication based on contextual information. However, Higvee discloses the following limitations:
generating, by the one or more processors, the simulated phishing communication based at least on the contextual information; [e.g. Higvee [0050] discloses This can be a connection to another organization with which information is shared, or a database to which a single or multiple organizations forward information and can receive information to develop recipes or determine if a reported message has already been identified as a malicious message. In any of the above examples, the network server device may generate a simulated phishing message in a phishing simulation module 330 to send to any number of individuals in the organization a simulated phishing attack message.]
and communicating, by the one or more processors, the simulated phishing communication to the user. [e.g. Higvee Fig. 18; [0269] discloses a process for sending a simulated message; In stage 602 a phishing simulation module generates a message for a simulation/scenario. The message may be generated from a template, as well as contain an identifying characteristic, such as in a header. For example, the identifying characteristic may be X-PhishMessageTracking: header. The header may also be encrypted and/or encoded and may contain a tracking URL linking the message and the user to whom the message was sent to for a scenario. The message is then sent to a user.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for creating simulated phishing campaign messages of Irimie with the messages generated from templates containing identifying characteristics of Higbee in order to receive reports of suspicious emails, identify other copies of that suspicious email, and remove those suspicious emails from user inboxes (Higbee [0044]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 2 and 13, Although Irimie discloses a system for generating simulated phishing communications identifying message characteristics and contextual information, Irimie does not specifically disclose using a message store where the user exchanges messages. However, Higvee discloses the following limitations:
The method of claim 1 further comprising; the system of claim 12, wherein the one or more processors are further configured to accessing, by the one or more processors, the message store of the one or more users where the one or more users exchange messages. [e.g. Higvee Fig. 2; [0054] disclose the system can include a module for ingesting regularly received incoming content, such as email messages, and creating a store of those messages. The messages can be received directly over the Internet, through an intermediary mail relay, or as a copy from the enterprise email server. The ingester module receives the email.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for creating simulated phishing campaign messages of Irimie with the messages generated from templates containing identifying characteristics that uses an enterprise mail server of Higbee in order to receive reports of suspicious emails, identify other copies of that suspicious email, and remove those suspicious emails from user inboxes (Higbee [0044]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 3 and 14, Irimie discloses:
The method of claim 1; the system of claim 12, wherein the one or more messages are forwarded to the message store from one of a second message store or a messaging application of the one or more users. [e.g. Irimie [0155] discloses the message viewing application 264 may be an instance of an application that allows viewing of a desired message type, such as any web browser, a Gmail™ application, Microsoft Outlook™, WhatsApp™, a text messaging application, or any other appropriate application. In some instances, the message viewing application may allow for user interaction with e.g. hyperlinks. For example, a web browser may allow a user to click a hyperlink in a viewed message, and responsive to this click, load a webpage specified by the hyperlink code. In other implementations, hyperlink clicking may not be enabled on the message viewing application. In such implementations, a simulated phishing attack may still proceed to a target failure. For example, a target may view a message and then manually enters the hyperlink's destination URL in a web browser, leading to an exploit website. Such an action may constitute a “click link failure.”] 
Regarding claims 4 and 15, Although Irimie discloses a system for generating simulated phishing communications identifying message characteristics and contextual information, Irimie does not specifically disclose scanning content of the messages. However, Higvee discloses the following limitations:
The method of claim 1, further comprises; the system of claim 12, wherein the one or more processors are further configured to scanning, by the one or more processors, content of the one or more messages. [e.g. Higvee [0054] discloses The ingester module receives the email. The parsing module decomposes the email into a readily searchable format. In particular, the parsing module parses the incoming message into core components which enable high-speed operations. In some embodiments, the parsing module can parse messages into MIME parts, such as attachments, body, and headers.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for creating simulated phishing campaign messages of Irimie with the messages generated from templates containing identifying characteristics and parsing incoming messages of Higbee in order to receive reports of suspicious emails, identify other copies of that suspicious email, and remove those suspicious emails from user inboxes (Higbee [0044]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 5 and 16, Irimie discloses:
The method of claim 1; the system of claim 12 wherein the one or more message characteristics comprises one or more of the following: one or more keywords, one or more links and one or more phone numbers. [e.g. Irimie [0010] discloses: The campaign target may click a phishing link embedded in the campaign messages. Clicking such a click may cause a browser or application executed by a client device used by the campaign target to access an exploit webpage.] 
Regarding claims 6 and 17, Irimie discloses:
The method of claim 1; the system of claim 12, wherein the one or more message characteristics comprises one or more of the following: a date and a time of transmission or receipt, a frequency of the one or more messages, message participants and a message status. [e.g. Irimie [0012] discloses receiving specification of a plurality of parameters further includes receiving, via the campaign manager, specification of a plurality of parameters that identify one of a start time, a duration and a frequency of the campaign; [0138] discloses The campaign results module 218 may include a database of the results of a plurality of nuanced simulated phishing attacks of one or more nuanced simulated phishing campaigns. For example, the database may include data collected from targets, records of failures such as e.g. click failures and/or exploit failures, systemic or other security measures in place during the simulated phishing attacks of a campaign, time or date logs, user identifiers, data detailing the results of analysis of campaign results including data that indicates associations between campaign results, and any other appropriate data.]
Regarding claims 7 and 18, Although Irimie discloses a system for generating simulated phishing communications identifying message characteristics and contextual information, Irimie does not specifically disclose message attachments. However, Higvee discloses the following limitations:
The method of claim 1; the system of claim 12, wherein the one or more message characteristics comprises one or more of the following: a message structure, a message format, an image or a logo, one or more attachments and one or more software tools used by the one or more users. [e.g. Higvee [0054] discloses In some embodiments, the parsing module can parse messages into MIME parts, such as attachments, body, and headers; [0056] discloses the messages can be stored into MIME parts, such as attachments, body, and headers. ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for creating simulated phishing campaign messages of Irimie with the messages generated from templates containing identifying characteristics and attachments of Higbee in order to receive reports of suspicious emails, identify other copies of that suspicious email, and remove those suspicious emails from user inboxes (Higbee [0044]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 8 and 19, Irimie discloses:
The method of claim 1, further comprises; the system of claim 12, wherein the one or more processors are further configured to generating, by the one or more processors, the simulated phishing communication based at least on the contextual information identifying one or more topics relevant to the user. [e.g. Irimie [0006] discloses A method of performing simulated phishing attacks is as follows. An email is sent to a target's email address, the email containing a link to a webpage. The email can masquerade as an email from a party known to the target, or can simply be an email from a party unknown to the target. The email may be designed to appear interesting to the recipient, and may offer or promise e.g. access to an interesting tidbit of news, access to useful computer software, access to knowledge of how to perform a money making scheme, or any other thing that may be of interest.]
Regarding claims 9 and 20, Irimie discloses:
The method of claim 1, further comprises; the system of claim 12, wherein the one or more processors are further configured to generating, by the one or more processors, the simulated phishing communication based at least on the contextual information identifying one or more dates or times relevant to the user. [e.g. Irimie [0189] discloses  The simulation server may send the simulation phishing email to each user according to a time schedules, such as between a start and ending time or date and/or frequency.] 
Regarding claims 10 and 21, Irimie discloses:
The method of claim 1, further comprises; the system of claim 12, wherein the one or more processors are further configured to generating, by the one or more processors, the simulated phishing communication based at least on the contextual information identifying one or more message types relevant to the user. [e.g. Irimie [0136] discloses the campaign manager module 220 includes a message generator; A message type to be used in a particular campaign may be selected by e.g. a campaign manager 201 using a campaign management application 205. The messages may be generated in any appropriate manner, e.g. by running an instance of an application that generates the desired message type, such as running e.g. a Gmail™ application, Microsoft Outlook™, WhatsApp™, a text messaging application, or any other appropriate application.]
Regarding claims 11 and 22, Although Irimie discloses a system for generating simulated phishing communications identifying message characteristics and contextual information, Irimie does not specifically disclose using an artificial intelligence model. However, Higvee discloses the following limitations:
The method of claim 1, further comprising; the system of claim 12, wherein the one or more processors are further configured to determining, by the one or more processors using the machine learning model applied to at least the contextual information, a selected contextual information that was more effective for the simulated phishing communication and communicating, by the one or more processors, a subsequent simulated phishing communication to the user generated based at least on the selected contextual information. [e.g. Higbee [0163] discloses Other clustering techniques contemplated include k-means, deep learning (such as a convolutional neural network), or through various other machine learning techniques, such as natural language processing; [0360] discloses The system 1800 may provide message data to other integrations 1840, as well. For example, other integrations 1840 may include machine learning and/or natural language processing APIs.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system for creating simulated phishing campaign messages of Irimie with the messages generated from templates containing identifying characteristics and using machine learning techniques of Higbee in order to receive reports of suspicious emails, identify other copies of that suspicious email, and remove those suspicious emails from user inboxes (Higbee [0044]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following is prior art made of record but not relied upon:
US Pub. No. 2015/0229664 (Hawthorn et al.) discloses Assessing Security Risks of Users in a Computing Network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683